Citation Nr: 0413732	
Decision Date: 05/28/04    Archive Date: 06/02/04	

DOCKET NO.  00-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain.  

In May 2004 the service representative at the Board requested 
that the veteran's case be advanced on the docket based upon 
the veteran's age which satisfied the "good cause" 
requirements set forth in 38 C.F.R. § 20.900(c) (2003).  The 
Board approved the service representative's request in May 
2004.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The Board notes that on September 16, 2002, there became 
effective new schedular criteria for the evaluation of 
service-connected intervertebral disc syndrome.  The 
schedular criteria were again revised on September 26, 2003.  
In the supplemental statement of the case issued to the 
veteran in January 2004, he and his representative were 
provided with notice of the newly revised regulations.  The 
veteran was also told in the supplemental statement of the 
case that he had severe symptoms of degenerative disc disease 
that were unrelated to his service-connected chronic lumbar 
strain.  

A review of the evidence of record discloses that a VA 
physician opined in July 2000 that it was not likely that the 
veteran's current back complaints were residuals of or were 
secondary to lumbosacral strain, but rather to severe 
degenerative joint disease associated with an old nonservice-
connected compression fracture.  The physician also made 
reference to the veteran's advanced age.  

With regard to the compression fracture, there has not been a 
determination as to whether or not it is associated in some 
way with the veteran's active service.  The medical evidence 
of record discloses that as far back as an X-ray study in 
September 1952, there was notation of "apparent" diminution 
of the interspace between the 5th lumbar vertebra and the 1st 
sacral segment.  A VA X-ray study of the lumbosacral spine in 
August 1979 showed an anterior compression fracture of the 
first lumbar vertebral body.  

The service representative at the Board has argued that 
consideration should be given to the radiographically 
demonstrated compression fracture of the first lumbar 
vertebral body as part and parcel of the service-connected 
disability.  The Board is of the opinion that the veteran's 
back disorders in general should be evaluated as to any 
causal or interrelationship that may exist.

The service representative at the Board points out that no 
attention was given to functional loss due to pain, weakness, 
fatigability, incoordination, etc., pursuant to the criteria 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), and DeLuca v. Brown, 
8 Vet. App. 202 (1995), when the veteran has been examined by 
VA.


The Board notes that the most recent examination conducted by 
VA was in June 2003, and such examination was conducted by a 
family nurse practitioner who did not address 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003).  A July 2000 opinion on file 
discounting any relationship between degenerative disc 
disease and the service-connected low back disability was 
rendered by a physician who reviewed the record but did not 
examine the veteran.  The June 2000 VA examination of the 
veteran pursuant to the current appeal was conducted by the 
same family nurse practitioner who conducted the most 
examination of record completed in February 2003.  At the 
time of the June 200 examination, the veteran's claims file 
had not been made available for review in conjunction with 
the examination.

The fact that the June 2000 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

In order to render as equitable a determination as possible, 
the Board believes that further development is in order with 
regard to obtaining as comprehensive an assessment of the 
veteran's low back disability as possible.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back 
symptomatology since February 2003.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of service-
connected lumbar strain.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Does the service-connected lumbar 
strain involve only the nerves, or does 
it also involve the muscles and joint 
structure?

(b) Does the service-connected lumbar 
strain, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbar strain, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected lumbar strain, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected lumbar strain.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected lumbar 
strain, and if such overlap exists, the 
degree to which the nonservice-connected 
problem(s) creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected lumbar strain.  




If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

The examiner should opine as to the 
etiology of the old compression fracture 
involving the first lumbar vertebral 
body, degenerative disc disease involving 
the low back, and arthritis.  The 
examiner should state whether it is at 
least as likely as not that any of the 
foregoing disorders is/are causally 
related to the service-connected lumbar 
strain to include on the basis of 
aggravation, and whether it is possible 
to dissociate the symptomatology from the 
service-connected chronic lumbar strain 
from any other low back symptomatology 
that might be present.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating 
intervertebral disc syndrome pursuant to 
38 C.F.R. § 4.71a, Diagnostic code 5293.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  



The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an evaluation in excess of 
10 percent for lumbar strain.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 
(previous and amended criteria).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for increased 
evaluation for lumbar strain, and may result in a denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

